NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ADIEL ALFREDO RIVERA-TRINIDAD,                  No.    20-71463

                Petitioner,                     Agency No. A209-388-572

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 10, 2021**
                                 Seattle, Washington

Before: GILMAN,*** GOULD, and MILLER, Circuit Judges.

      Adiel Alfredo Rivera-Trinidad, a native and citizen of El Salvador, entered

the United States unlawfully in October 2016. The Department of Homeland



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Ronald Lee Gilman, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
Security (“DHS”) initiated removal proceedings against him by filing a Notice to

Appear (“NTA”) with the immigration court in November 2016. See 8 C.F.R. §

1003.14(a). The DHS charged Rivera-Trinidad with removability under 8 U.S.C. §

1182(a)(7)(A)(i)(I). Rivera-Trinidad appeared before an immigration judge (“IJ”)

and sought relief in the form of asylum, withholding of removal, and CAT

protection.

      In March 2018, the IJ issued an oral decision finding Rivera-Trinidad

removable as charged and denying the applications for relief. Rivera-Trinidad

appealed to the Board of Immigration Appeals (“BIA”), and the BIA dismissed

Rivera-Trinidad’s appeal. Rivera-Trinidad petitioned for review.

      Where the BIA agrees with the IJ’s reasoning and supplements that reasoning

with its own analysis, we review both decisions. Bhattarai v. Lynch, 835 F.3d 1037,

1042 (9th Cir. 2016). The scope of this Court’s review over the BIA’s denial of

asylum is extremely narrow and “highly deferential.” Jie Shi Liu v. Sessions, 891

F.3d 834, 837 (9th Cir. 2018). Findings of fact are “conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.”            8 U.S.C. §

1252(b)(4)(B); see also Iman v. Barr, 972 F.3d 1058, 1064 (9th Cir. 2020). To

reverse the administrative factual determinations under the substantial-evidence

standard, the Court “must find that the evidence not only supports [a contrary]




                                         2
conclusion, but compels it . . . .” I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 & n.1,

483–84 (2012) (emphasis in original).

      For the following reasons, Rivera-Trinidad’s petition is dismissed in part and

denied in part.

      First, Rivera-Trinidad did not exhaust his claim that he held “a political

opinion that would lead to his harm,” so we lack subject-matter jurisdiction to review

it. Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Substantial evidence supports the denial of Rivera-Trinidad’s remaining

exhausted claims for asylum and withholding of removal. While Rivera-Trinidad

claimed an objectively reasonable fear of future persecution on account of his

membership in a particular social group of “close family members of a police officer

killed by gang members in El Salvador, who oppose criminal gangs,” that fear was

undermined by the fact that his immediate relatives in El Salvador were living there

uninjured and unthreatened. It was also undermined by the fact that Rivera-Trinidad

had himself lived unharmed and unthreatened in El Salvador for three years after his

brother’s death. The BIA also noted that Rivera-Trinidad’s police officer cousins

have not been harmed, and that the deaths of two other cousins who were killed in

2015 and 2017 had no known connection to the death of Rivera-Trinidad’s brother.

Although Rivera-Trinidad does not have to wait until he is attacked to be eligible for

asylum or withholding of removal, Rivera-Trinidad must establish an objectively


                                          3
reasonable well-founded fear. See J.R. v. Barr, 975 F.3d 778, 784 (9th Cir. 2020);

8 C.F.R. § 1208.13(b). He simply has not done so here.

      Rivera-Trinidad’s other proposed social groups are also insufficient. First,

Rivera-Trinidad has not claimed or provided evidence supporting the claim that he

or anyone else in his immediate family has been harmed or kidnapped. Thus, the

BIA properly concluded that Rivera-Trinidad cannot be a member of the proposed

social group “family members of others who have been kidnapped in El Salvador.”

Rivera-Trinidad has also not provided evidence showing the other social groups that

he has proposed — “Salvadorans who have an opposition to criminal gangs and their

authority,” and “Salvadorans who have a political view against crime in general and

corruption in law enforcement or by officials, and who are persecuted for having

such a political view” — are sufficiently particular or socially distinct.

      Second, substantial evidence supports the BIA’s determination that Rivera-

Trinidad did not establish a probability of torture by or with the acquiescence or

willful blindness of a government official. Rivera-Trinidad has the burden to

demonstrate that he would more likely than not be tortured in El Salvador with the

government’s consent or acquiescence. 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1),

(7). Rivera-Trinidad has not shown that the government of El Salvador would

acquiesce in any torture if he returns to El Salvador.




                                           4
      Third, the BIA did not violate Rivera-Trinidad’s right to due process by not

considering all of the evidence. For a due process violation to have occurred, (1) the

proceeding must have been so fundamentally unfair that the noncitizen was

prevented from reasonably presenting his case, and (2) the noncitizen must show

prejudice, “which means that the outcome of the proceeding may have been affected

by the alleged violation.” Lacsina Pangilinan v. Holder, 568 F.3d 708, 709 (9th Cir.

2009) (per curiam).

      Rivera-Trinidad has not sufficiently identified evidence that the IJ ignored or

explained how the evidence in the record compels a finding contrary to that of the

IJ. There is no error.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                          5